DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraser et al. (WO 1998/58943). 
The claims are directed to a method of determining infection of a subject by Borrelia burgdorferi sensu lato or Relapsing Fever Borrelia by determining the 
a) detecting the presence or absence of a phage dispensed from and specific to Borrelia burgdorferi sense lato or Relapsing Fever Borrelia in the non-neuronal sample obtained from a subject infected or suspected of being infected by Borrelia burgdorferi sense lato or Relapsing Fever Borrelia; and 
b) determining the Borrelia burgdorferi sensu lato or Relapsing Fever Borrelia infection of the subject where detection of the phage in the sample is indicative of infection in the subject and the lack of detection of the phage in the sample is indicative of the subject not being infected by Borrelia burgdorferi senso lato or Relapsing Fever Borrelia [claim 1].  The phage can be detected by detecting a phage gene [claims 2 and 3].
The only active step of the claimed method is detecting the presence or absence of a phage (or phage nucleic acid) specific to Borrelia burgdorferi sense lato or Relapsing Fever Borrelia in a sample.  Claim 1 is a detection assay.
Fraser et al. discloses a method of detecting nucleic acid in a biological sample comprising contacting the sample with a nucleic acid such as SEQ ID NO: 4 or 5 and detecting hybridization of said nucleic acid to one or more sequences in the biological sample (see, for example, claim 18).  SEQ ID NO: 5 of Fraser et al. comprises instant SEQ ID NOs: 1-5, 7, 8, 11-14, 16, 17-24, 26-35, 1 from B. burgdorferi sensu lato, and SEQ ID NO. 4 of Fraser et al. comprises instant SEQ ID Nos: 9, 15, 25 and 34 from B. burgdorferi sensu lato.  Thus, by using SEQ ID NO: 4 or 5 as a probe, Fraser et al. is detecting any one of instant SEQ ID NOs: 1-5, 7-9, 11-35, which correspond to phage genes, in the biological sample.  Therefore, even if Fraser et al. is interested in detecting Borrelia nucleic acids, Fraser et al. is also detecting the presence or absence of phage dispensed from and specific for B. burgdorferi sensu lato or Relapsing Fever Borrelia. 
	A biological sample includes any biological sample obtained from an animal, cell line, tissue culture, or other source which contains Borrelia polypeptide, mRNA, or DNA.  Biological samples include body fluids (such as saliva, blood, plasma, urine, mucus, synovial fluid, etc.) tissues (such as muscle, skin, and cartilage) and any other biological source suspected of containing Borrelia polypeptides or nucleic acids.  Nucleic acids can be isolated from a biological sample using any suitable technique (see page 35, lines 31-36, and page 36, line 1).
	For claim 12, Fraser et al. teaches that the sample for use in the screening method can be a biological sample (e.g., body fluids such as saliva, blood, 
	For claims 13 and 14, because Fraser et al. is detecting instant SEQ ID NOs: 1-5, 7, 8, 11-14, 16, 17-24, 26-35, and 97 from B. burgdorferi sensu lato or Borrelia parkeri, the method of Fraser et al. will also detect phages specific to the species recited in claims 13 and 14.
	For claims 18-20, Fraser et al. teaches that antibiotics are currently used to treat active cases of Lyme disease (see page 2, lines 1-6).  Accordingly, upon detection of a Borrelia phage gene sequence (e.g., instant SEQ ID NOs: 1-5, 7, 8, 11-14, 16, 17-24, 26-35, or 97) or Borrelia sequences in a sample, one of ordinary skill in the art understands that antibiotics are to be administered.
Response to Arguments
In the reply dated January 31, 2022, applicant argues that Fraser et al. relates to the detection of Borrelia burgdorferi bacteria and not phages.  Applicant’s arguments have been fully considered and not found persuasive. 
2 comprising contacting the sample with a nucleic acid such as SEQ ID NO: 4 or 5 and detecting hybridization of said nucleic acid to one or more sequences in the biological sample (see, for example, claim 18).  SEQ ID NO: 5 of Fraser et al. comprises instant SEQ ID NOs: 1-5, 7, 8, 11-14, 16, 17-24, 26-35, and 97 and SEQ ID NO. 4 of Fraser et al. comprises instant SEQ ID Nos: 9, 15, 25 and 34.  Instant SEQ ID NOs: 1-5, 7, 8 are phage terminase gene sequences.  Instant SEQ ID NOs: 11-14 are phage portal gene sequences.  Instant SEQ ID NO: 16 is a phage integrase sequence.  Instant SEQ ID NOs: 17-24 are phage holin gene sequences.  Instant SEQ ID NOs: 26-34 are phage endolysin gene sequences.  Instant SEQ ID NO: 35 is the phage terminase 147bp fragment. Instant SEQ ID NO: 97 is a Borrelia parkeri phage holin gene.  Instant SEQ ID NOs: 9, 15, 25 and 34 are sequences from a Borrelia burgdorferi phage.
Thus, by using, for example, SEQ ID NO: 5 as a probe in a screening or detection assay, Fraser et al. is detecting in the biological sample any one of instant SEQ ID NOs: 1-5, 7-9, 11-35 and 97, which correspond to phage genes.  Therefore, even if Fraser et al. is interested in detecting Borrelia nucleic acids, Fraser et al. is also detecting the presence or absence of phage dispensed from and specific for B. burgdorferi sensu lato or Relapsing Fever Borrelia that are also in the biological sample.  At the time the sample is obtained from a subject, one of ordinary skill in the art does not know whether Borrelia or Borrelia phage sequences are present in the sample.  However, after screening the sample with SEQ ID NO: 5, one of ordinary skill in the art can determine if Borrelia and/or Borrelia phage (phage dispensed from Borrelia) sequences are present in the sample.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Instant SEQ ID NOs: 1-5, 7, 8 are phage terminase gene sequences.  Instant SEQ ID NOs: 11-14 are phage portal gene sequences.  Instant SEQ ID NO: 16 is a phage integrase sequence.  Instant SEQ ID NOs: 17-24 are phage holin gene sequences.  Instant SEQ ID NOs: 26-34 are phage endolysin gene sequences.  Instant SEQ ID NO: 35 is the phage terminase 147bp fragment. Instant SEQ ID NO: 97 is a Borrelia parkeri phage holin gene.
        2 Presumably, the biological sample is from a subject suspected of being infected with Borrelia burgdorferi sensu lato or Relapsing Fever Borrelia.